F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      January 31, 2007
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 DO NA LD D IM SDALE,

          Plaintiff - Appellant,
                                                         No. 06-6281
 v.                                                (D.C. No. 05-CV -544-L)
                                                         (W .D. Okla.)
 M ARY E. PETERS, Secretary,
 Department of Transportation Federal
 Aviation Administration,

          Defendant - Appellee.



                              OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges. **


      Plaintiff-Appellant Donald Dimsdale appeals the district court’s grant of

summary judgment in favor of M aria Cino, formerly the Acting Secretary of the

Department of Transportation. 1 M r. Dimsdale filed this lawsuit seeking damages


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
        Pursuant to Fed. R. Civ. P. 25(d)(1), Secretary M ary E. Peters has been
automatically substituted as a party to this action. She succeeds M aria Cino, who,
“for discrimination, reverse affirmative action, failure to hire, age discrimination,

marital status [discrimination], black list[ing] and [dis]honorable hiring

practices.” R. Doc. 1 at 1-2. The court held that M r. Dimsdale had failed to

exhaust administrate remedies with respect to his marital status, blacklisting, and

dishonorable practices claims. It further held that his race and age discrimination

claim s w ere time-barred. O ur jurisdiction arises under 28 U.S.C. § 1291, and w e

affirm.



                                     Background

      M r. Dimsdale was hired as an air traffic controller by the Federal Aviation

Administration (FA A) on June 11, 1973. However, as with all new hires at the

time, M r. Dimsdale was required to spend the first year of his employment in a

probationary period. On M ay 20, 1974, M r. Dimsdale resigned his position with

the FAA in lieu of termination. R. Doc. 13, Ex. 12 at 1, ¶ 2. He claims that he

did so because his supervisor physically attacked him, said he did not approve of

M r. Dimsdale’s lifestyle (apparently alluding to the fact that M r. Dimsdale was

recently divorced), and threatened to terminate him and make sure he never

worked for the FAA again. See Aplt. Br. at 2.

      Thereafter, M r. Dimsdale reapplied to the FAA on November 12, 1974, and


as Acting Secretary, succeeded former Secretary Norman M ineta, the original
defendant in this action. For simplicity, the defendant will be referred to as “the
Secretary.”

                                         -2-
at least once a year between 1976 and 1998. On August 13, 2002, he filed a

formal complaint with the FAA alleging discrimination based on race and age.

The case was referred to an Administrative Law Judge (A LJ), who found that M r.

Dimsdale failed to establish a prima face case of discrimination. The ALJ further

determined that the claims w ere barred because M r. Dimsdale had not timely

contacted an Equal Employment Opportunity Counselor in advance of filing his

claims concerning discrimination at a federal agency, as required by 29 C.F.R. §

1614.105(a)(1). The Equal Employment Opportunity Commission Office of

Federal Operations affirmed the decision rejecting M r. Dimsdale’s claim on

February 17, 2005.

      On M ay 17, 2005, M r. Dimsdale filed this lawsuit in the district court. The

Secretary moved to dismiss, which the court construed as a motion for summary

judgment because both parties had submitted evidence outside of the pleadings.

The district court granted the motion for summary judgment on July 13, 2006, and

this appeal followed.



                                      Discussion

      Summary judgment is appropriate when “the pleadings, depositions,

answ ers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                         -3-
The burden rests on the moving party to establish that no material factual disputes

exist, but the party opposing the motion “must set forth specific facts showing

that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). In determining

whether a genuine factual issue is present, the court must view the evidence in the

record–and all reasonable inferences that may be drawn from it–in the light most

favorable to the non-moving party. Young v. Dillon Cos., Inc., 468 F.3d 1243,

1249 (10th Cir. 2006). W e review the district court’s grant of summary judgment

de novo. Id.

I.    Failure to Exhaust Administrative Remedies

      As noted, the district court granted summary judgment against M r.

Dimsdale with respect to his blacklisting, marital-status discrimination, and

dishonorable hiring claims because he failed to exhaust administrative remedies.

The law is clear that, before the court may reach the merits of an employment

discrimination claim against a federal agency, the plaintiff must satisfy the court

that he has exhausted his administrative remedies. W oodman v. Runyon, 132

F.3d 1330, 1341 (10th Cir. 1997); see also Sizova v. Nat’l Inst. of Standards &

Tech., 282 F.3d 1320, 1325 (10th Cir. 2002). In order to comply with this

requirement, an aggrieved party must file a formal complaint with the federal

employer’s EEO office detailing the discrimination he claims to have suffered.

See 29 C.F.R. § 1614.106; Knopp v. M agaw, 9 F.3d 1478, 1479 (10th Cir. 1993).

Only after doing so may the employee bring his claim in federal court. 42 U.S.C.

                                         -4-
§ 2000e-16(c).

      On appeal, M r. Dimsdale does not dispute that he failed to comply with

these requirements. Instead, he claims that “[s]ince 1974 I have tried to

Administratively [sic] correct the effects of this discrimination,” Aplt. Br. at 2,

including in the record the many letters he has w ritten to various FAA officials

since his resignation. M r. Dimsdale further argues that “[d]iscrimination is

discrimination, no matter how long ago it took place.” Id.

      Unfortunately for M r. Dimsdale, the record is abundantly clear that he has

failed to comply with the law’s exhaustion requirement. Regardless of whether

he suffered discrimination, Congress has set in place a series of administrative

steps that must be taken before a plaintiff has recourse to the federal courts.

Accordingly, the district court correctly concluded that it lacked jurisdiction over

his blacklisting, marital-status discrimination, and dishonorable hiring claims,

given that no formal complaint was ever filed. See Sizova, 282 F.3d at 1325.

II.   Failure to Contact an EEO Counselor W ithin Forty-Five Days

      On the other hand, M r. Dimsdale did seek administrative relief with respect

to his claims of discrimination based on race and age. Nevertheless, the district

court held that these claims were untimely because he failed to seek the assistance

of an EEO counselor w ithin forty-five days as required by 29 C.F.R. §

1614.105(a)(1). The court noted that M r. Dimsdale last applied to the FAA in

1998 but did not consult a counselor until 2002, making his claims

                                         -5-
“extraordinarily stale.” R. Doc. 22 at 5.

       M r. Dimsdale contends that the EEOC excused his failure to contact a

counselor w ithin forty-five days, and he urges us to do so, as well. A plt. Br. at 4.

M r. Dimsdale is correct that the Commission is empowered to extend the time

limit “for . . . reasons considered sufficient by the . . . Commission.” 29 C.F.R. §

1614.105(a)(2). However, the record contains no evidence indicating that the

Commission extended the time limit for M r. Dimsdale. The mere fact that a

counselor met with M r. Dimsdale and attempted to assist him in informally

resolving his claims does not “waive” the forty-five day time limit as M r.

Dimsdale suggests. The regulation places no limits on when an aggrieved party

may contact a counselor if all he seeks is an informal resolution of his complaint;

however, if an aggrieved party wishes to pursue a formal complaint or a law suit,

he must contact the Counselor within forty-five days. Id. § 1614.105(a)(1). M r.

Dimsdale’s failure to do so was not excused, and it compelled the district court to

grant summary judgment in favor of the Secretary.

      A FFIR ME D.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                            -6-